Title: To Alexander Hamilton from Jeremiah Olney, 28 February 1793
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-House,Providence 28th. February 1793.
Sir.
I have received your circular Letter of the 22nd. of January, covering the “Act concerning the Registering and Recording of Ships or Vessels.” Your Instructions relative to which, and the lost Certificate of registry, shall be carefully attended to.
I observe, that in the execution of the above mentioned Act, several different Oaths are required, which are to be so formed as to embrace a variety of Cases; and that no Form is pointed out for the Register Bond: As a uniformity in these, as well as in all other Matters, relative to the Revenue Laws, is very desirable, I beg leave, respectfully, to suggest the propriety of such Forms being transmitted from the Treasury, as will be essential in respect to those Two particulars.
The Certificate of admeasurement, when a Vessel has been altered in burthen, is the Voucher for a Collector to register her anew; but what is to be his Voucher, or from whom is it proper the information should come, when any alteration is made in her Form? I also wish to be informed, Sir, whether the Certificates of registry, which may be granted agreeable to the 11th. and 12th. Sections, are to be transmitted by the Collector who issues them to the Register of the Treasury? The Seventh and Fourteenth Sections being so explicit, with respect to the transmission to him of all Certificates delivered up on the several occasions therein mentioned, that I am at a loss to know whether it was intended the others should be transmitted or not.
With my Return of Cash No. 134, I enclose a duplicate Receipt No. 38, of the Providence Bank, for Two Thousand Dollars, which I have charged to the United States.
I have the Honor to be &c.
Jereh. Olney Collr.
Alexander Hamilton EsquireSecretary of the Treasury.
